Citation Nr: 1547984	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  08-19 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for a disability manifested by loss of use of the left side of the body.

4.  Entitlement to a compensable rating for residuals of a fracture of the left mandible.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was previously remanded by the Board in November 2011 and August 2014  for additional development.


FINDINGS OF FACT

1.  An unappealed August 2003 rating decision that denied reopening a claim of entitlement to service connection for schizophrenia, was not appealed, and therefore was final. 
 
2.  The evidence associated with the claims file subsequent to the August 2003 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for schizophrenia.

3.  The Veteran's head injury during service did not result in any residual effects to include a cognitive disorder.  

4.  The preponderance of the competent and credible evidence of record is against a finding the Veteran has a disability manifested by loss of use of the left side of the body.

5.  For the period of the appeal, the service-connected left mandible fracture was not manifested by pain with motion, bruxism, mild malocclusion, myofascial discomfort, partial lateral disc displacement with reduction of the right temporomandibular joint, left temporomandibular joint inflammation, popping and clicking with yawning, and decreased function due to soreness without evidence of nonunion or malunion, or loss of the mandible or maxilla; chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of any part of the ramus, condyloid process, or hard palate; loss of teeth due to loss of substance of the body of the maxilla or mandible.  Inter-incisal range of motion limited to 40 millimeters was shown. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for residuals of a TBI, to include a cognitive disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

3.  The criteria for service connection for loss of use of the left side of the body have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

4.  The criteria for a disability rating of 10 percent, but not higher, for a left mandible fracture have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.150, Diagnostic Codes 9900 to 9916 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The RO sent correspondence in May 2007, July 2008, August 2009, and September 2009.  Those documents discussed specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence claim, service connection claims, and increased rating claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision. 

The notice letters informed the Veteran of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claim, specifically because there was no evidence that schizophrenia was incurred in or was related to service.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and his representative suggest actual knowledge of the elements necessary to reopen his previously denied claim for service connection.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that any notice error with respect the Veteran's petition to reopen his claim is harmless and does not preclude appellate consideration at this time.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication, which occurred in the August 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include providing of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159 (c)(4)(iii) (2015).  While evidence submitted is new, it is not material.  Therefore VA has not obtained an examination with respect to the claim decided.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
New and Material Evidence

A February 1977 RO rating decision denied service connection for a nervous condition also noted as schizophrenia on the basis that there was no evidence that schizophrenia was incurred in or due to the Veteran's active service.  The Veteran did not appeal that decision and that decision became final.  The RO denied subsequent claims by the Veteran to reopen a claim of entitlement to service connection for schizophrenia in rating decisions from August 1981, December 1998, February 2000, October 2001, and August 2003, as new and material evidence was not submitted.  The Board notes that the August 2003 rating decision is the last final rating decision as the Veteran did not appeal that decision, or any of the prior decisions, and those decisions are now final.  38 U.S.C.A. § 7104 (West 2014).

At the time of the August 2003 rating decision, the RO confirmed and continued the previous denials to reopen the claim of entitlement service connection for schizophrenia, on the basis, consistent with the prior denials, that there was no new and material evidence submitted to indicate that schizophrenia began in service or were caused by some event or experience in service.  The pertinent evidence of record at the time of the August 2003 rating decision included the Veteran's service medical records, which showed that the Veteran was not treated for and did not report any psychiatric disabilities in service.  Also of record were VA treatment records and private treatment records that showed that the Veteran was being treated for schizophrenia.  Specifically, a March 1976 VA hospital treatment note showed that he was diagnosed with schizophrenia, simple type.

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  After evidence is determined to be new, the next question is whether it is material.

The evidence added to the claims file since the August 2003 rating decision includes VA treatment records and private treatment records that show the Veteran has been continuously under treatment for schizophrenia.  

The regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that while the appellant has submitted new evidence, it does not relate to any unproven element of the previously denied claim. Moreover, the Board does not find that the new evidence provides a more complete picture of the circumstances surrounding the Veteran's service.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  No competent evidence has been submitted suggesting that schizophrenia was related to any incident of service.  Therefore, the Board finds that the low threshold for reopening the claim has not been met.

The Board finds that the evidence added to the record since the August 2003 rating decision is not new and material.  The Veteran was previously denied service connection for schizophrenia because it was found that the psychiatric disability was not incurred in service or caused by an incident in service.  The Veteran has not provided evidence that shows that schizophrenia onset during service or within one year following separation from service, or was caused by any incident in service.  Additional evidence that shows that the Veteran has a current disability of schizophrenia are cumulative and redundant of the evidence previously considered by VA.  The Veteran's statements and contentions that service connection should be granted are also cumulative and redundant of assertions considered in previous final denials.  No new competent evidence showing that the Veteran's current disability had a relationship to service has been received.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, because new and material evidence has not been submitted, reopening of the claim of entitlement to service connection for a schizophrenia is not warranted.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015).  

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability during the appeal period or proximate to the appeal period, there can be no valid claim or grant of benefits.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

TBI

The Veteran is claiming entitlement to service connection for residuals of a TBI that he asserts are due to two assaults incurred in service in which his head was struck multiple times.  

A January 1968 service medical record shows that the Veteran was treated for a fractured left and right mandible from a blow by a fist.  It was noted that the Veteran did not lose consciousness and he did not have other injuries. 

An August 1969 separation examination report shows that the Veteran self-reported no headaches, dizziness or fainting spells, neuritis, periods of unconscious, loss of memory, or paralysis.  The Veteran was clinically evaluated with a normal neurological assessment.  

A May 1975 private hospital treatment record shows that the Veteran was admitted with an impression of a seizure disorder or a head trauma.  A brain scan showed results that were within normal limits.

A July 1975 private treatment record shows that the Veteran was assessed with a left pronator drift, but otherwise showed no abnormal symptoms.  

A September 2001 discharge summary from a private psychiatric treatment center reported that the Veteran contended that a severe assault in service by other military personally precipitated his schizophrenia.  The psychologist reported that the Veteran had a psychosis and neurological and congenitive impairment.  Also noted was that testing needed to be accomplished to confirm cognitive impairment, most likely from a brain injury.  During the evaluation, the Veteran reported that during service, his head was used as a battering ram against a tree and he lost consciousness and did not seek medical attention.  The psychologist final diagnosis was an Axis I of schizophrenia.  An Axis III was noted as a TBI, reported by the Veteran.  

An October 2014 VA examination report regarding the claim of residuals from a TBI shows that the Veteran reported the he was in a fight in service that resulted in him getting hit in the face and kicked in the head.  He also reported having his head knocked against a tree.  The Veteran reported that he did not lose consciousness but was dazed and confused.  He also reported having headaches after the incident and double vision.  The examiner concluded that the Veteran likely suffered a mild concussion related to events where he was attacked by two men in service.  The examiner opined that injury did not result in any cognitive or behavioral residuals and that the Veteran's current cognitive and behavioral symptoms were likely secondary to his diagnosed psychiatric condition.  

An August 2015 VA examination report shows that the examiner opined that the Veteran suffered at most mild TBIs during the two assaults that occurred in service.  The examiner reported that the Veteran suffered no cognitive or behavioral consequences from those incidents.  The examiner reported that the Veteran's cognitive behavioral problems were likely multifactorial, and most likely due to chronic paranoid schizophrenia.  The examiner's rationale considered the Veteran's in-service incidents of altercations that resulted in him being struck in the face and head.  The Veteran reported that he did not lose consciousness, and if he did it was for a brief period of time that did not require medical attention.  The examiner reported that it was unlikely that the Veteran had more than a mild TBI, the prognosis of which would be expected to be good.  The Veteran's current neurological status was noted to be remarkable only for decreased attention span and evidence of peripheral polyneuropathy likely due to non-service connected diabetes.  The examiner reported that it had been 47 years since the Veteran suffered his head injuries and that the decreased concentration and attention span were most likely to be multifactorial (aging, long-standing schizophrenia, psychotropic medications), and it was not possible to relate any of those problems to his experiences in service.  The examiner opined that based on available information, the patient's report of the incidents, and laborious review of the records, there were no indications that the Veteran had TBI sequelae.  Therefore, the examiner concluded that it was less likely than not that any cognitive disabilities were incurred in or caused by the claimed in-service injury or event.  

Initially, the Board concedes that the Veteran experienced head injuries in service.  In fact, the August 2015 VA examiner concluded that the Veteran likely suffered a mild TBI due to assaults during service.  However, the Board finds that the preponderance of the evidence is against the claim for service connected for residuals of a TBI, specifically claimed as a cognitive disorder.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has any residuals from any in-service head injuries.  The Board notes that there is no medical evidence to show that the Veteran has any residuals of an in-service TBI and that his cognitive disorder has been attributed to a non-service connected psychiatric disability.  

The Board notes that in September 2001, a private psychologist noted in a neurological evaluation that the Veteran had a cognitive impairment most likely from a brain injury.  The private psychologist specifically noted that finding was based solely on the Veteran's reports.  The Board finds the report is not credible evidence for the purpose of establishing a nexus to service.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995); Swann v. Brown, 5 Vet. App. 229 (1993) (Doctors' diagnoses can be no better than the facts alleged by appellant).   Therefore, because the examiner diagnosed a TBI by history, as provided by the Veteran, that was not a medical finding, but a recording of history provided by the Veteran.  To the extent that may be considered competent evidence of a finding of a cognitive disability due to TBI, the Board finds that the October 2014 and August 2015 VA examinations that found no current residuals of TBI are more persuasive.  Those examinations found it was more likely that any cognitive disorder was related to schizophrenia rather than a head injury during service.

The Board finds that the probative evidence of record consist of the October 2014 and August 2015 VA examination reports that both concluded that the Veteran did not have any residuals from an in-service TBI.  The examiners considered all of the evidence of record and identified the Veteran's in-service injury head injury and concluded that he most likely experienced a mild TBI.  Significantly, the Board finds that VA examiners noted that while the Veteran most likely suffered a TBI, the symptoms reported by the Veteran and subsequent medical evaluations showed that there were no residuals from those incidents.  Accordingly, the Board finds that the October 2014 and August 2015 VA examination reports are highly probative in denying the Veteran's claim.  Prejean v. West, 13 Vet. App. 444 (2000).  There is no competent medical opinion to the contrary.

The only other evidence of record supporting the Veteran's claim are his own lay statements.  Consideration has been given to the Veteran's contention that his current cognitive disorder is related to a head injury or injuries incurred during active service.  While lay persons are competent to provide opinions on some medical issues, the specific issues in this case, residuals of a TBI, are outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Head trauma is arguably the type of condition that is readily amenable to mere lay diagnosis.  However, as to the etiology of the residuals of a TBI, the evidence shows that testing and other specific findings are needed to properly assess and diagnose the disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Although the Board acknowledges that Veteran is competent to report pain symptoms, there is no indication that the Veteran is competent to etiologically link the reported in-service symptoms to a current diagnoses or to provide an etiological opinion.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating neurological conditions.  King v. Shinseki, 700 F.3d 1339 (Fed.Cir.2012).  His opinion is also outweighed by the negative VA examination reports, which were prepared by medical professionals.  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.

The Board concludes that the preponderance of the evidence shows that the Veteran does not have current residuals of a TBI.  Therefore, the preponderance of the evidence is against the claim for service connection for a residual of a TBI and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Loss of Use of Left Side of the Body

The Veteran asserts that service connection is warranted for a medical condition that causes loss of use of the left side of the body.

Initially, the Board notes that the Veteran's service treatment records do not show any complaint, treatment, or diagnosis of any condition that results with the loss of use of the left side of his body.

An August 1986 VA examination report shows that the Veteran's motor, strength, and tone were all within normal limits.  The Veteran's left side was reported to be slightly weaker than the right.  Sensory examination was also noted to be within normal limits.  His reflexes were noted to be active and equal and he had adequate coordination of the hands and feet.  The examiner reported that the Veteran had no neurological diseases.  

A July 2006 VA treatment record shows that the Veteran was noted to have deep tendon reflexes 2+ and symmetrical throughout.  His motor functioning was noted a 5+/5+ in all four extremities with sensation grossly intact.  His plantar response was noted as downgoing bilaterally.  No cerebellar signs were noted.  

A May 2009 VA treatment record shows that the Veteran was able to move his upper extremities, lower extremities, and trunk.  No abnormalities were noted.  

An April 2012 VA medical record shows that the Veteran was ambulatory and able to sit up without assistance.  He was able to turn side to side.  It was noted that the Veteran could feed himself and had control of his bowel and bladder.  The Veteran  was noted to need a minimal amount of assistance for all of his daily living activities.  

An October 2014 VA examination shows that the Veteran had normal motor activity with intact motor and sensory systems.  

An August 2015 VA examination shows that the Veteran's current neurological status was remarkable only for decreased attention span and evidence of peripheral polyneuropathy, likely due to diabetes.  The examiner also noted that in July 1975, a neurological assessment noted a left pronator drift which may have occurred after a seizure.  The Veteran reported to the examiner that caused left-sided weakness.  However, the examiner reported that it was unclear what was the cause of a transient mild left-side weakness was in 1975, but during the current examination there was no detectable left side weakness shown.  

The Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for loss of use of the left side of his body.  The Board finds that the probative evidence of record are the VA medical records and VA examination that all show the Veteran has complete use of the left side of his body.  His motor movements have never been assessed to be abnormal in any manner during the course of the appeal.  Specifically, the most recent the August 2015 VA examiner reported no detectable left side weakness.

The Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of or any treatment for the loss of use of the left side of his body.  The Board notes that symptoms of slight weakness, without a diagnosed disability, do not in and of themselves constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Thus, without competent medical evidence of record that demonstrates the presence of a disability resulting in loss of use or diminished use of the left side of the body, the Board finds that service connection is not warranted.

The Board has considered the Veteran's statements concerning the presence of the a condition with the loss of use of the left side of the body.  The Veteran is competent to report the onset of symptoms and the circumstances surrounding the onset of symptoms.  However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to whether the Veteran has a disability that causes loss of use of the left side of the body, and whether any such disability is related to service.  Furthermore, the Veteran is not competent to make such a complex diagnosis.  Those are medical findings that require medical training and expertise and cannot be made by lay persons.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the diagnosis and etiology of the claimed disability in this case is ultimately too complex a medical question to lend itself to the opinion of a layperson.  The weight of the medical evidence is against a finding that there is any current disability manifested by loss of use of the left side of the body.

As the preponderance of the evidence is against the claim for service connection for loss of use of the left side of the body, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  VA determines the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015). 

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2015).

The Veteran's residuals of a left mandible fracture are rated under Diagnostic Code 9904.  Diagnostic Code 9904, malunion of the mandible, provides for a 0 percent disability rating where there is slight displacement of the mandible.  A 10 percent disability rating is warranted for moderate displacement of the mandible, and a maximum 20 percent disability rating is warranted for severe displacement of the mandible.  A Note to Diagnostic Code 9904 states that the rating is dependent upon degree of motion and relative loss of masticatory function.  38 C.F.R. §4.150, Diagnostic Code 9904 (2015). 

Diagnostic Code 9905, which pertains to limitation of motion of the temporomandibular articulation, provides a 10 percent disability rating when the range of lateral excursion is limited from 0 to 4 millimeters or the inter-incisal range is limited to 31 to 40 millimeters.  A 20 percent disability rating is applicable when the inter-incisal range is limited to 21 to 30 millimeters.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 millimeters.  A maximum 40 percent rating is assigned when the inter-incisal range is limited to 0 to 10 millimeters.  A Note to Diagnostic Code 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2015).

A November 2007 VA examination report shows that the Veteran had a fractured mandible during service.  The Veteran was treated with open reduction and intramaxillary fixation.  The Veteran reported that his chief complaint was missing teeth and no particular complaints regarding the prior mandible fracture.  The examiner reported that the Veteran's oral soft tissue exam was positive for palpation of a wire ligature in the left buccal shelf area.  The Veteran showed a 40 millimeter opening and full range of mandibular movements.  Palpation of the mouth of mastication was negative.  There was no muscle splinting on mandibular manipulation noted.  Pantographic radiographs showed a well-healed fracture with wire ligature present in the left body of the mandible.  The examiner diagnosed an absence of teeth, not related to mandibular fracture.  

In reviewing the evidence of record the Board finds that a 10 percent rating, but not higher, is warranted for residuals of a left mandible fracture is under Diagnostic Code 9905, that considers limitation motion of the inter-incisal range involving the temporomandibular articulation, that was shown to be limited to 40 millimeters during the November 2007 VA examination.  The Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 9905 as the Veteran's inter-incisal range of motion was not limited to 21 to 30 millimeters, which is contemplated by the next higher rating of 20 percent.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2015).

The Board has considered other applicable Diagnostic Codes.  The Board finds that there is no evidence that the Veteran's fractured mandible is manifested by, malunion or nonunion of the mandible, chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of any part of the maxilla, mandible, ramus, condyloid process, or hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible.  The evidence shows that the Veteran did not sustain any bone loss due to the fractured mandible as shown in the November 2007 VA examination report.  While it was noted that the Veteran sustained tooth loss, the VA examiner specifically noted that the Veteran's abience of teeth was not related to the fractured left mandible.  Thus Diagnostic Codes 9900-9904 and 9906-9916, contemplating the above-listed disorders, are not applicable in the present appeal and may not serve as bases for an increased rating.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9904, 9906-9916 (2015).

Based upon a review of the evidence, the Board concludes that a rating of 10 percent, but not higher, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected fractured left mandible.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and no referral is required. 

Here the schedular rating criteria used to rate the Veteran's fractured left mandible reasonably describe and assess the Veteran's disability levels and symptomatology.  The service-connected fractured left mandible is manifested primarily limitation of motion with no pain.  The level of severity of the Veteran's fractured left mandible is adequately contemplated by the applicable diagnostic criteria, and the schedular rating criteria provide higher ratings for more severe symptomatology such as more severe limitation of motion.  The weight of the evidence does not show marked interference with work and the Veteran has also not been hospitalized as a result of this disability, beyond treatment for the initial injury.  The degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Thus, the Board finds no basis for referring the case for consideration of the assignment of an extraschedular rating. 

ORDER

New and material evidence having not been submitted, the claim to reopen a claim of entitlement to service connection for a psychiatric disability is denied.

Entitlement to service connection for residuals from a TBI, to include a cognitive disorder, is denied.

Entitlement to service connection for loss of use of the left side of the body is denied.

Entitlement to a rating of 10 percent, but not higher, for residuals of a left mandible fracture is granted.  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


